SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Appellant Marcus Johnson appeals from a district court order dismissing, under Fed.R.Civ.P. 12(c), his 42 U.S.C. § 1983 complaint against New York City Police Officer Joseph Fernandez and unnamed 30th Precinct officials, alleging excessive force during appellant’s arrest on February 19, 1999; false arrest; failure to provide medical assistance; and the failure of the police to receive his complaint.
We AFFIRM for substantially the reasons set forth by the district court, and we DENY all of appellant’s pending motions, filed in connection with this appeal, as moot.